Order unanimously reversed, on the law, and petition dismissed, without costs. Memorandum: Upon its finding that respondent committed an act that if committed by an adult would constitute the crime of criminal mischief in the fourth degree (Penal Law § 145.00 [1]), Family Court adjudicated respondent to be a juvenile delinquent (see, Family Ct Act § 301.2 [1]). We reverse. The proof was insufficient as a matter of law to demonstrate beyond a reasonable doubt that respondent intentionally damaged the property of another person (see, Family Ct Act § 342.2 [2]). (Appeal from order of Erie County Family Court, Honan, J. — juvenile delinquent.) Present — Dillon, P. J., Callahan, Doerr, Boomer and Schnepp, JJ.